            Case 2:15-cv-00671-TSZ Document 300 Filed 12/23/19 Page 1 of 2



 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 6

 7    WEDI CORP.,

                          Plaintiff,
 8
          v.                                        C15-671 TSZ
 9
      BRIAN WRIGHT; HYDRO-BLOK                      MINUTE ORDER
10    USA LLC; and HYDROBLOK
      INTERNATIONAL LTD.,
11
                          Defendants.
12
      SOUND PRODUCT SALES L.L.C.,
13
                          Counterclaimant,
14
          v.
15    WEDI CORP.,
16                        Counter-Defendant.

17
        The following Minute Order is made by direction of the Court, the Honorable
18 Thomas S. Zilly, United States District Judge:

         (1)    The motion for attorney’s fees brought by Brian Wright, Hydro-Blok USA,
19
   LLC, Hydroblok International Ltd., and Sound Product Sales L.L.C. (collectively,
   “Wright”), docket no. 298, is DENIED in part, DEFERRED in part, and RENOTED as
20
   follows:
21               (a)   With regard to attorney’s fees sought under Washington’s Consumer
          Protection Act as prevailing defendants, Wright’s motion is DENIED. See Sato v.
22        Century 21 Ocean Shores Real Estate, 101 Wn.2d 599, 603, 681 P.2d 242 (1984).

23

     MINUTE ORDER - 1
            Case 2:15-cv-00671-TSZ Document 300 Filed 12/23/19 Page 2 of 2



 1              (b)    With regard to attorney’s fees sought under the Lanham Act, the
          motion is DEFERRED and RENOTED, in light of the intervening holidays, to
 2        January 17, 2020. Any response and any reply shall be due in accordance with
          Local Civil Rule 7(d)(3).
 3
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

 5        Dated this 23rd day of December, 2019.

 6                                                 William M. McCool
                                                   Clerk
 7
                                                   s/Karen Dews
 8                                                 Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
